NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted November 9, 2016
                              Decided November 10, 2016

                                         Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 16-1414

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Eastern District of Wisconsin.

      v.                                          No. 15-CR-74-4-JPS

JERROD D. PATTERSON,                              J. P. Stadtmueller,
     Defendant-Appellant.                         Judge.


                                       ORDER

       For several years Jerrod Patterson conspired with other Gangster Disciples to sell
heroin and other drugs in Kenosha, Wisconsin. Federal authorities broke up the ring in
early 2015, but Patterson fled and remained a fugitive for almost six months. After he
was caught, Patterson pleaded guilty to distributing heroin, 21 U.S.C. § 841(a)(1), and
was sentenced below the guidelines’ imprisonment range to 125 months to be followed
by three years of supervised release. Patterson filed a notice of appeal, but his
appointed attorney moves to withdraw on the ground that the appeal is frivolous. See
Anders v. California, 386 U.S. 738 (1967). Patterson has not accepted our invitation to
respond to counsel’s motion. See CIR. R. 51(b). Counsel has submitted a brief that
explains the nature of the case and addresses issues that an appeal of this kind might be
expected to involve. Because the analysis in the brief appears to be thorough, we limit
No. 16-1414                                                                           Page 2

our review to the subjects that counsel discusses. See United States v. Bey, 748 F.3d 774,
776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel tells us that Patterson does not wish to challenge his guilty plea, and
thus the lawyer appropriately forgoes discussing the voluntariness of the plea and
adequacy of the plea colloquy. See FED. R. CRIM. P. 11; United States v. Konczak, 683 F.3d
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       Counsel has not identified any potential procedural error at sentencing, leaving
only the possible claim that Patterson’s sentence is substantively unreasonable. But as
counsel correctly recognizes, that claim would be frivolous. The district court, after
finding that Patterson is a career offender, see U.S.S.G. § 4B1.1, calculated a total offense
level of 29 and a criminal history category of VI. Patterson did not dispute these
calculations, which yielded an imprisonment range of 151 to 188 months and a
recommended three-year term of supervised release. Patterson’s below-range prison
sentence is presumed reasonable, see Rita v. United States, 551 U.S. 338, 347
(2007); United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013), as is his within-
guidelines term of supervised release, see United States v. Jones, 774 F.3d 399, 404 (7th
Cir. 2014); United States v. Shannon, 518 F.3d 494, 496–97 (7th Cir. 2008). Counsel has not
identified any reason to rebut those presumptions, nor have we.

       In determining the appropriate sentence, the district court addressed Patterson’s
arguments in mitigation and evaluated the sentencing factors in 18 U.S.C. § 3553(a). The
court acknowledged Patterson’s addiction to drugs and difficult childhood—his mother
also was drug dependent and one brother was murdered— but explained that these did
not excuse his “multiple contacts with the criminal justice system” or his decision to flee
and remain a fugitive for months after he was indicted. The court emphasized the
seriousness of his drug crime and the devastating effect of drugs on users, their
families, and the community. Nevertheless, the court observed that incarceration is
expensive and opined that too many persons are imprisoned for too long. The court
concluded that, although 125 months is longer than any sentence Patterson had
received previously, a term of that length was necessary to protect the people of
Kenosha from drug trafficking. Accordingly, an appellate claim challenging the
reasonableness of Patterson’s prison sentence would be frivolous.

       One final note: Counsel does not mention two standard conditions of supervised
release that the district court imposed and that we have criticized as problematic. The
condition prohibiting Patterson from leaving the judicial district without permission
may improperly impose strict liability, see United States v. Brown, 823 F.3d 392, 395
No. 16-1414                                                                         Page 3

(7th Cir. 2016), and the condition requiring him to follow his probation officer’s
instructions doesn’t even hint at what those instructions might be and lacks a
reasonableness qualification, United States v. Hill, 818 F.3d 342, 346 (7th Cir. 2016). But
counsel implies that Patterson does not wish to challenge these conditions, and we have
no reason to believe otherwise. If Patterson later perceives those conditions to be vague,
confusing, or otherwise problematic, he may seek modification at that time. See Brown,
823 F.3d at 395; United States v. Neal, 810 F.3d 512, 518–20 (7th Cir. 2016).

       Counsel’s motion to withdraw is GRANTED and the appeal is DISMISSED.